Sherwood, J".
(dissenting). In this case, for a single alleged error in the proceedings preliminary to the arraignment, trial, and conviction of the defendant, my brethren. *291Lave decided to amend the sentence, and discharge the prisoner from the penitentiary.
In this result neither my sense of justice nor my understanding of the law will allow me to concur.
In my judgment, a case seldom occurs in a civilized community showing more depravity in the accused, or a greater outrage to common decency and public morals. It is hard to conceive of an act more cruel, or conduct more flagrant and injurious, to the young wife, whose person, pride, and chastity were violated and mangled, and whose hope, happiness, and life have been essentially destroyed, than was perpetrated by the villainous defendant, who is now pleading for the advantage which he has been led to believe a technical construction and application of the law gives him in avoiding the just penalty for his crime. I can never bring my -mind to consent to or sanction such a consummation.
The law provides for and requires justice to be done between the parties, in both civil and criminal cases, and when injustice is done, either to the prisoner or the State, it is not the fault of the law, but of those to whose care, prudence, ■■and judgment its administration has been intrusted. There is no injury, civil or criminal, for which the law, when properly applied, will not furnish some mode of redress.
The common law is the source of those great elementary principles which must ever form the staple of American jurisprudence, and our state legislatures have provided that its defects may be remedied, and its provisions modified and supplemented, to meet the ever-changing circumstances and needs of the wants and necessities of an advancing civilization.
When, however, the law has been given and published by the law-making power, the Legislature has discharged its whole duty. It is then left to the courts to construe and apply it in each particular case as the circumstances may require to secure equity and justice between the parties, and .any construction which will defeat the scope and operation «of the law, so as to fail to secure the object intended, is a *292perversion Of the law, and usually operates- a miscarriage of justice.
Many general rules have been made and adopted by courts for the proper administration of the law, but none have yet been found so perfect as to cover every case. These rules emanate from the court, and have ever been regarded as flexible ; and, while they may be applied in most cases with satisfactory results, there are cases, with their varying circumstances, constantly arising, to which they are entirely inapplicable. In such cases the particular circumstances of each, and the treatment they require' to secure the ends of justice, must be allowed to govern. In such cases analogy fails to furnish the precedent; but, if the court has jurisdiction, the power is inherent in the court to apply the proper remedy to secure the ends of justice, and, in my judgment, it is its duty to do so.
This doctrine is not new. It is as old as human law itself. And from time immemorial courts have found themselves-compelled, in securing the rights of parties, even upon questions involving the merits of cases, to overrule and condemn as unworthy and inadequate the rule laid down in previous decisions. To hold otherwise would be to proclaim the infallibility of human judgment.
I do not forget this Court is intrusted with appellate powers only in this class of cases, and we can deal with the facts only so far as is necessary to make a correct application of the law; but to that extent we must and should consider them; and when they appear fully in the record, whether from an inspection of the testimony returned or from the-findings of the court or jury at the circuit, they should be-reasonably considered when the law is to be applied. There is no difference between law and equity in this regard, and' equitable construction should always be given.
It is such considerations that led courts of last resort tO’ adopt that most salutary rule, that error without prejudice should not be allowed to control. It is the failure to properly observe this rule in such courts which, in my judgment,, has been the occasion of more injustice than any other, and *293has done more to bring into disrepute the administration of justice, as it now obtains in this country, than all things else which can be alleged against it.
Entertaining these views, I propose to examine for a few moments this case, wherein I have felt it my duty to differ with my brethren.
"We fully agree as to the atrociousness of the act of this ■respondent complained of, and I do not feel called upon to spend any time in argument, or in the examination of authorities, either English or American, to convince myself, or anybody else, that the act charged against the respondent is a crime of the most revolting nature. No reasoning is required upon that subject. Any person who has understanding sufficient to know that it is his duty to love and respect his mother will not at once fail to stamp the wicked act of the respondent as one of the blackest in the criminal catalogue.
The evidence shows that the respondent, in 1881, became acquainted with this young girl, then a mere child not yet fourteen years of age, seized upon her affections, secured her confidence, and in this matter got control of her person,— debauched and seduced her, — and a short time before she was to be delivered of a child, evidently to avoid the perils then threatening him, induced her to falsify her age and' marry him, and after living with her about ten months became weary of her, and, for the purpose of giving him some pretext for putting her away and obtaining a divorce, introduced into his house and home, as a boarder, an admitted vagabond and perjurer, whom he hired for $25 to commit the abominable crime of rape upon this young wife, while he, accompanied by his brother, occupied an adjoining room, where the two could listen to her outcry of distress while the fiendish act was being' perpetrated, and witness the frantic struggles of the injured girl in her contest and efforts to resist the beastly creature who had thus been procured by the respondent for the wicked service, and who is now incarcerated in prison paying the penalty the law has meted out to him for his crime.
It is for the defendant’s participation in this diabolical act *294that he was arrested, tried, convicted, and sentenced testate’s prison for seven years.
I agree with my Brother Morse that “ the law will support the conviction upon the facts which the jury must have found to be true,” and which, if true, “ the respondent is guilty as charged under every principle of law, as- well as morals and I further agree with him where he says: “We have carefully examined the record, and can find no- injustice done the defendant upon the trial by the rulings upon the admission of evidence, or the charge of the court.” But, if this be all true, why should the culprit prisoner be discharged ? He has never, as the record shows, when called upon by the court to say whether he was guilty or not, denied the charge of crime.
No reason is given, or can be given, I apprehend, why he should be discharged, except that the testimony taken upon the examination of - the respondent before the examining magistrate was not signed by the witnesses at the time the testimony was taken, but afterwards. There is no showing that the testimony was not all sworn to, or not taken under oath and in presence of the justice, nor that the testimony itself was wrong or incorrectly taken.
The principal objects for making a preliminary examination are—
1. To enable the' magistrate to ascertain whether the offense charged in the warrant, or any other offense, has-been committed, and, if so, to determine whether there is-probable cause to believe the person charged committed the crime.
2. That the prosecuting attorney may have something to-guide him in determining the character of the offense he will charge against the prisoner in the information before the traverse jury.
In regard to the first object, it was fully accomplished in this case; for the witnesses were sworn, and their testimony all taken down, in the presence of the accused, and heard by the magistrate ; and, had the witnesses all signed their depositions before leaving the justice’s office, it would not have helped him in the discharge of his duty.
*295With respect to the second object, so far as the aid to be furnished to the prosecuting attorney in drafting the information and preparing the case for trial, the signatures of the witnesses to the depositions at the time the witnesses were examined could not have aided him in the least. He was present at the examination, and had the signatures to the depositions before the respondent was arraigned. Certainly it would appear that both objects of the statute requiring the signatures of the witnesses to their depositions were fully accomplished.
In this connection it will be noticed that the statute does not require the depositions to be read to the witnesses ; nor is there any particular time designated when the signing shall be done, except that fair construction would require that it be done before the return is made by the magistrate. The act is a clerical one at most, and I think any court would allow it to be done any time on motion made for that purpose. I cannot understand how such a defect can be held! jurisdictional. It will be recollected it was not one of the-affidavits necessary to cause defendant’s arrest or detention,, but testimony taken under oath, in the form of a deposition, which the witness had omitted to sign, — testimony which might or might not be necessary to use in the case in the-circuit; and, as the fact turned out upon the trial, but two-of these affidavits were referred to, and each time for the defendant, and were given the same force and effect as if no-irregularity had occurred in the signing. Nothing can be-clearer to my mind than that the alleged defect in the proceedings in this regard, if erroneous, was entirely harmless and without prejudice to the defendant.
But there is still another reason why I think we should not open the prison door to this vile convict.
From the beginning to the end of the proceedings against him which ended in his incarceration, he had learned and ingenious counsel to aid him in making his defense, and at no time does he appear to have been without friends in his efforts to elude the justice of the law, and it does not appear, in all the preliminary proceedings had, he objected to any*296thing, but sat quietly by, evidently waiting and watching for some error that might occur in the people’s proceedings which would furnish him with some technical objection to serve his purpose; but the one now made does not appear to have been, urged in any of those proceedings.
Upon the arraignment of the respondent in the circuit court he was asked to plead. This he declined to do, and nothing was then said of any want of preliminary examination ; and, so far as the record shows, no such error as is now claimed was then thought of by the respondent or his counsel, and not until the trial had opened, and a witness was being examined, was the present expedient resorted to. The objection then came too late, and ought not to prevail. The proper time to make such .defense was when he was arraigned and requested to plead. If any material matter had then been found to have been omitted, or mistake made, the remedy could have been applied without releasing the prisoner from the penalties of his terrible crime. I' think the prisoner, under the circumstances as they appear in this case, should be held to have waived the error upon which he now relies.
This is not the case of People v. Smith, 25 Mich. 497. There the testimony was not signed by the witnesses when the information was filed, and the motion to quash- was made when the respondent was asked to plead. Washburn v. People, 10 Mich. 372; Morrissey v. People, 11 Id. 343; People v. Jones, 24 Id. 219; Hamilton v. People, 29 Id. 177.
But I am entirely satisfied in placing my dissent in this case upon the ground that, if the omission claimed is error, it is harmless and without prejudice, and the judgment of the circuit court should not be disturbed.